DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 04/23/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Subject Matter Eligibility
	The claimed invention generally recites a mental task of “evaluating performance of a transaction processing system” without significantly more. However, the claims include a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In particular, the claimed invention evaluate transaction system performance by simulating multitude of historical transaction record in a particular way and injecting the simulated transaction record to the transaction system. Similar to that of DDR Holdings, the operation of the claimed invention is necessarily tied to the testing of computer system, without reasonable non-computer analog. As such, the claimed invention is considered to include a practical application and is directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “generate the second quantity of data elements for each portion of the portions by injection of data elements from one or more subsequent portions into a portion, wherein the one or more subsequent portions are later in time than the portion such that the portion includes the second quantity of data elements of the contiguous set of data elements in the order in which they were received”. Since the second quantity of data elements are generated by injecting a portion of data with a subsequent portion later in time, effectively disrupting the original order from how it was first received, it is unclear how “the second quantity of data elements of the contiguous set of data elements in the order in which they were received”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santhosh et al (US 2012/0311387) in view of Massa et al (US 9122789).

	As per claim 1, Santhosh teaches a method comprising:
	identifying a pattern of data traffic rates to be simulated over a length of time comprising a plurality of contiguous portions of time; (See Santhosh Paragraph 0006-0009, 0024, 0042, 0046 and 0056-0059)
identifying a contiguous set of data elements previously processed by the data processing system, the contiguous set of data elements received by the data processing system in an order; (See Santhosh Paragraph 0006-0009, 0038 and 0056-0059, since the data is captured concurrent with time, it is suggested that the data elements are received in an order.)
determining, by the processor, a quantity of data elements for each of the portions of times based on the data traffic rate of the pattern; (See Santhosh Paragraph 0006-0009, 0038, 0041-0042 and 0064, multiples of the captured data is a quantity of data elements based on the pattern.)
generating, by the processor, the determined quantity of data elements for each of the portions of times using data elements of the contiguous set of data elements such that each portion of the length of time includes the determined quantity of received data elements in the order in which they were received; (See Santhosh Paragraph 0006-0009, 0038, 0041-0042 and 0064)

evaluating, by the processor, performance of the data processing system during or after the communicating. (See Santhosh Paragraph 0077 and 0121)
Santhosh does not teach that the processing system is a transaction processing system.
However, Massa teaches applying load testing to transaction processing system. (See Massa Col. 2 Line 33-65 and Col. 8 Line 16-23)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the load testing method taught by Santhosh with teaching from Massa to apply load testing to transaction processing system. One of ordinary skill in the art would have been motivated as load testing allows operators to assess the capability of their transaction processing system, promoting greater reliability.

As per claim 2, Santhosh in view of Massa teaches:
wherein the quantity of data elements for each of the portions is determined as a function of a peak rate for the respective portion. (See Santhosh Paragraph 0042, testing based on peak load.)

As per claims 3 and 16, Santhosh in view of Massa teaches:


As per claims 4 and 17, Santhosh in view of Massa teaches:
wherein the multiplier is selected to achieve an established average quantity of received data elements over the length of time. . (See Santhosh Paragraph 0006-0009, 0041-0046, 0056-0059, 0064, 0066 and 0071, since the received data were actually captured over a period of time, a factor of 1 would achieve an established average number of received data elements over the length of time.)

As per claims 5 and 18, Santhosh in view of Massa teaches:
selecting a particular portion of the portions having the largest quantity of received data elements; and wherein the multiplier is configured such that the quantity of data elements for the particular portion achieves a pre-determined quantity of data elements. (See Santhosh Paragraph 0006-0009, 0041-0046, 0056-0059, 0064, 0066 and 0071, the load testing of a specific behavior teaches selecting a particular portion of portions having the largest number received data element.)

As per claims 6 and 19, Santhosh in view of Massa teaches:
wherein the communicating is repeated with at least one multiple of the quantity of data elements for the portions. (See Santhosh Paragraph 0100)


wherein the contiguous set of data elements contains a maximum density of received data elements from data elements received by the transaction system over the previous seven days. (See Santhosh Paragraph 0006-0009, 0041-0046, 0056-0059, 0064, 0066 and 0071, since the data captured during the capturing stage is finite, a maximum density of data elements inherently exist in the subset of the set of data received over any period of time.)

As per claim 15, Santhosh teaches a system comprising:
a memory operable to store a contiguous set of data elements previously processed by the data processing system, the contiguous set of data elements having been received by the data processing system in an order; (See Santhosh Paragraph 0006-0009, 0024, 0042, 0046 and 0056-0059)
and a computer processor, coupled with the memory, the computer processor configured to: 
identify a pattern of data traffic rates to be simulated over a length of time comprising a plurality of portions of time; (See Santhosh Paragraph 0006-0009, 0024, 0042, 0046 and 0056-0059)
determine a quantity of data elements for each of the portions of times based on the data traffic rate of the pattern; (See Santhosh Paragraph 0006-0009, 0038 and 0056-0059.)


inject into the data processing system the quantity of data elements from the contiguous set of data elements for the portions, the data elements injected in the received order over the length of time; (See Santhosh Paragraph 0073-0076)
and evaluate performance of the data processing system during or after the injection of the data elements. (See Santhosh Paragraph 0077 and 0121)
Santhosh does not teach that the processing system is a transaction processing system.
However, Massa teaches applying load testing to transaction processing system. (See Massa Col. 2 Line 33-65 and Col. 8 Line 16-23)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the load testing method taught by Santhosh with teaching from Massa to apply load testing to transaction processing system. One of ordinary skill in the art would have been motivated as load testing allows operators to assess the capability of their transaction processing system, promoting greater reliability.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.